Citation Nr: 1636670	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-47 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected major depressive disorder (depression), prior to June 24, 2011, and an increased rating in excess of 30 percent thereafter.  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome, right knee, with osteoarthritis (right knee disability), currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome, left knee, with osteoarthritis (left knee disability), currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to September 2000.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio: a July 2009 rating decision continuing the evaluation for service-connected depression at 10 percent disabling, and a June 2014 rating decision continuing the evaluations for service-connected right and left knee disabilities at 10 percent disabling.  

The Board notes that during the pendency of the appeal, the RO, in a January 2016 rating decision, increased the rating for service-connected depression to 30 percent disabling, effective June 24, 2011.  Because the grant of a 30 percent rating, effective June 24, 2011, does not constitute a full grant of the benefit sought, the Veteran's claim for an increased rating for service-connected depression remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to increased ratings for her service-connected depression and bilateral knee disabilities.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With respect to the Veteran's claim for an increased rating for service-connected depression, additional evidence has been added to the Veteran's claims file since the January 2016 Supplemental Statement of the Case (SSOC) that appears to be relevant to her claim.  The record reflects that treatment records from the Columbus VA Medical Center were associated with the Veteran's claims file in June 2016, which include VA mental and women's health treatment records dated after the January 2016 SSOC.  Because this additional evidence appears to be relevant to the Veteran's claim, and given that there is no indication that the Veteran waived review of this additional evidence by the AOJ, the Board must return the Veteran's claim to the AOJ so that it may perform an initial review of evidence received since the January 2016 SSOC and readjudicate the claim.  See 38 C.F.R. § 20.1304(c).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to increased rating claims, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA examination for her right and left knee disabilities in May 2014.  At the May 2014 examination, the Veteran reported that in addition to pain, her knees locked up on her at times.  She also reported that she experienced flare-ups after standing or walking too long, specifically, increased pain.  Her treatment at the time included using a cream for pain and performing strengthening exercises.  However, statements submitted by the Veteran suggest a possible worsening of her right and left knee disabilities since the last VA examination.  Specifically, in her June 2014 notice of disagreement, the Veteran noted that she had occasional incapacitating exacerbations and that she fell frequently due to her knees buckling.  Additionally, in a May 2016 statement, submitted via a VA Form 9, the Veteran reported that she had severe recurring symptoms of knees buckling and catching during movement, increased pain with movement, cracking of the knees during movement, and swelling.  The Board also notes that according to an October 2015 VA orthopedic surgery note, the Veteran received a steroid injection in her right knee for pain relief.  Given the length of time since the previous examination and the Veteran's contentions regarding her service-connected right and left knee disabilities, the Board finds that a new VA examination is warranted to determine the current nature and severity of her knee disabilities prior to adjudicating the instant claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of her service-connected right and left knee disabilities.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the knees and legs.  

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

The examiner should also address all current functional impairment from the Veteran's right and left knee disabilities, to include any impact on occupational functioning.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims, with consideration of evidence associated with the claims file since the issuance of the January 2016 Supplemental Statement of the Case (increased rating for major depressive disorder) and the April 2016 Supplemental Statement of the Case (increased rating for right and left knee disabilities).  

If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if o therwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


